Citation Nr: 0407754	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  01-09 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a fungal infection of the 
feet, claimed as a residual of syphilis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1943 to July 1944.  This matter is before the Board 
of Veterans' Appeals (Board) from a September 2001 Pittsburgh 
Department of Veterans Affairs (VA) Regional Office (RO) 
decision.  In May 2002, the veteran appeared for a personal 
hearing before a Decision Review Officer (DRO) at the RO, and 
in September 2003 he appeared for a hearing before the 
undersigned in Washington, D.C.  

In part the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  In October 1997 the Board denied the veteran's claim of 
service connection for a skin disorder of the feet, finding 
that the claim was implausible, and concluding that it was 
not well-grounded; the veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court), which 
affirmed the Board's decision

2.  Evidence received since the October 1997 Board decision 
tends to show that the veteran has a fungal infection of the 
feet and to relate such disability to service; it bears 
directly and substantially on the matter at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the October 1997 Board decision is 
new and material, and the claim of service connection for a 
fungal infection of the feet may be reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  Well-
groundedness is not an issue.  A review of the record 
indicates that the veteran has received what appears to be 
adequate notification of the VCAA and implementing 
regulations.  As the decision below represents a full grant 
as to the aspect addressed, remanding the case to the RO for 
any technical amendment of notice would serve no useful 
purpose, but would merely cause needless delay.  The veteran 
is not prejudiced by the decision being made.

Background

Historically, by a March 1995 decision, the RO denied service 
connection for a bilateral foot condition.  Thereafter, this 
case was before the Board in October 1997, when the Board 
denied service connection for a skin disorder of the feet.  
The veteran appealed the Board's decision to the Court, and 
in December 1998 the Court affirmed the Board's decision.  In 
the October 1997 decision, the Board denied service 
connection for a skin disorder of the feet based on a finding 
that there is no connection, or nexus, between the veteran's 
current fungal infection of his feet and service.  The Board 
found the claim implausible, and denied it as not well-
grounded.  

Essentially, the veteran contends that service connection is 
warranted for a fungal infection of the feet because he 
currently carries the diagnosis of a fungal infection of the 
feet, and such disorder either was initially manifested in 
service, or was caused by a non-treatment of syphilis 
diagnosed in service.  

Evidence of record in October 1997 included service medical 
records which are essentially negative for complaints or 
treatment for a skin disorder of the feet.  A September 1943 
enlistment examination was negative for any abnormality of 
the feet or skin.  Latent syphilis was diagnosed.  In a 
medical document dated on the same day, it was noted that the 
veteran had syphilis (uncomplicated), for which he had been 
treated 37 times.  A December 1943 report of examination on 
induction into active duty shows a diagnosis of syphilis; a 
clinical record dated approximately two weeks later shows a 
diagnosis of latent syphilis "manifested by history of 
inadequate treatment for syphilis" at a private clinic prior 
to the veteran's service.  Clinical records dated in April 
and May 1944 reflect that the veteran complained of trouble 
urinating, and apparently "refused treatment" for an 
underlying disorder.  Other diagnoses in April 1944 clinical 
records include dermatitis of both legs, tinea corporis, and 
tinea cruris, for which an ointment was prescribed.  The 
veteran was referred for Section VIII board proceedings in 
May 1944 after he refused medical treatment for genitourinary 
complaints.  However, a July 1944 clinic record shows that he 
complained of difficulty urinating, with itching, and 
salicylic acid was prescribed to treat dermatitis of the 
crural and buttocks areas.  A July 1944 report of examination 
on separation from service is negative for abnormality of the 
veteran's physique, skin, or extremities.  The examination 
revealed that the veteran had stricture of the urethra.  

The first postservice evidence of a skin disorder of the feet 
is a May 1987 VA outpatient record that shows the veteran 
presented with vesicular pruritic dermatitis of both feet.  
He reported that he had had the condition for several years.  
The diagnosis was chronic tinea.  A July 1987 outpatient 
record shows, in pertinent part, that the veteran complained 
that his feet had been "breaking out" ever since service.  
Brown lesions were noted on his feet.  Clinical records dated 
in August 1988 and March 1990 show treatment for an ingrown 
nail of the right great toe.  In April 1990 the veteran 
complained of pruritis at the arch of his right foot; 
examination revealed multiple bullous lesions on the right 
foot.  The diagnosis was dishydrotic eczema, for which 
hydrocortisone cream was prescribed.  Follow-up examination 
in June 1990 revealed that the hydrocortisone cream was not 
effective in relieving the dermatitis; the diagnosis was 
possible tinea pedis.  The veteran was seen for a rash on his 
feet in May 1991; he told the examiner that he suffered from 
athlete's foot that first manifested in service.  The 
examiner gave a probable diagnosis of tinea pedis and 
onychomycosis.  August 1991 cultures for tinea pedis and 
onychomycosis were positive.  
On VA examination in March 1994, the veteran complained of 
burning and itching of the feet.  Examination of the feet 
revealed a fungal disease; the diagnosis, in pertinent part, 
was fungal disease of the feet.  Outpatient treatment records 
dated in 1994 and 1995 show that the veteran reported a 
history of bilateral foot ulcers.  The outpatient records 
reflect treatment of onychomycosis, dyshidrosis, dermatitis, 
and abscesses on both feet.  

At a personal hearing at the RO in September 1995, the 
veteran testified that he was treated for dermatitis of his 
feet during service, and that his bilateral foot disorder had 
persisted since service.  He reported prior to more recent 
treatment by VA, he treated himself for his foot disorder 
with topical creams.  His primary complaints were of burning, 
itching, and swelling of the feet.  

Evidence received subsequent to the October 1997 Board 
decision is as follows:

?	A medical record from a private physician showing a 
diagnosis of dyshidrotic eczema of the feet, and 
interdigital tinea pedis, etiology unknown.  The 
physician noted that dyshidrotic eczema is a chronic 
dermatitis of feet, and there is no known cure.  

?	A July 2001 letter from a private physician who reported 
that he had reviewed the veteran's service medical 
records.  The physician confirmed that the veteran 
suffered from dermatitis of the feet, and stated: 

[D]uring [the veteran's] enlistment, his 
medical records reflect diagnosis of 
syphilis while enlisted . . . . For 
reasons, which are unclear, [the veteran] 
never received treatment for his syphilis 
[in service].  The persistence of an 
infection such as syphilis has the 
ability to compromise and [sic] 
individual's immune system, thereby 
limiting the body's capability to fight 
off basic infections as well as resolving 
skin disorders.  It appears the failure 
to timely treat [the veteran's] syphilis 
may have facilitated the persistence of 
chronic dermatitis infecting [the 
veteran's] legs, hands, and feet.  

?	The transcript of a May 2002 hearing before a DRO, when 
the veteran acknowledged that was treated for syphilis 
prior to service.  He testified that he received a shot 
prior to induction into active duty, but during his 
active duty he was not treated for syphilis.  He stated 
that he was given medication for itching during active 
service, but he had never been told by medical personnel 
that he was being treated for syphilis.  

?	The transcript of a September 2003 hearing before the 
undersigned, when the veteran testified he was treated 
for a foot condition at a VA Medical Center (VAMC) in 
Butler, Pennsylvania, in 1966 or 1967.  It was noted at 
the hearing that there are no such records associated 
with the claims folder.  The veteran testified that, to 
his knowledge, he did not refuse treatment for syphilis 
during service but, rather, refused to undergo a 
circumcision that apparently had been recommended.  

Legal Criteria and Analysis

As noted above, the veteran's application to reopen the claim 
of service connection for skin disorder of the feet was 
denied by the Board in October 1997.  That determination was 
affirmed by the Court, and is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The Board finds that evidence added to the record since the 
October 1997 Board decision was not previously of record, is 
relevant, and is so significant that it must be considered to 
decide fairly the merits of the claim of service connection 
for a fungal infection of the feet.  The claim was denied 
previously essentially based on a finding that there is no 
connection between the veteran's current fungal infection of 
his feet and service.  Now the medical evidence includes 
competent (medical) evidence (the July 2001 statement by a 
private physician) suggesting that the veteran's fungal 
infection of the feet may be related to service, or at least 
to a lack of adequate treatment for syphilis in service.  It 
is sufficient to reopen the claim of service connection for a 
fungal infection of the feet, as it contributes to a more 
complete picture of the circumstances surrounding the origin 
of that disability.  See Hodge, 155 F.3d at 1363.  This 
evidence bears directly on the matter at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus it is new and material, 
and the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
fungal infection of the feet, claimed as a residual of 
syphilis, is granted.  


REMAND

Since the claim of service connection for a fungal infection 
of the feet is reopened, VA now has a further duty to assist 
the veteran in development of his claim.  

A review of the claims folder shows that medical records from 
the VAMC in Butler, Pennsylvania, are of record.  However, it 
appears that 1987 was the earliest year for which records 
were requested from that facility.  As the veteran alleges he 
was treated at the VAMC in Butler in 1966 or 1967, a request 
for records dated in or around that specific time period is 
warranted.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination when indicated.  The medical evidence at hand 
suggests that further medical evaluation regarding a 
connection between service and the veteran's current fungal 
disorder of the feet is indicated.  This is so particularly 
in light of the postservice medical evidence outlined above 
which shows that a medical professional has noted the 
diagnosis of syphilis in service, and has also found evidence 
of current fungal infection of the feet that may be related 
to the findings of syphilis in service.  There is no 
indication that an opinion regarding an etiological 
relationship between any current fungal infection of the feet 
and the diagnosis, treatment, or nontreatment of syphilis in 
service was ever sought; further development of evidence for 
such opinion is warranted.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.

The nature of the disability at issue is such as to suggest 
ongoing treatment.  Reports of treatment and/or additional 
medical records may contain information pertinent to the 
claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the VA 
Medical Center in Butler, Pennsylvania 
any medical records beginning in the 
1960s, pertaining to the veteran.  If 
such records do not exist, it should be 
so certified.  The RO should also ask the 
veteran to identify all VA and non-VA 
health care providers that have treated 
him for a fungal infection of his feet 
from July 2001 (the date of the most 
recent medical evidence associated with 
the claims folder) to the present, then 
obtain complete records of such treatment 
from all sources identified.  Whether or 
not he responds, the RO must obtain 
reports of any VA treatment (not already 
of record) for a fungal infection of the 
feet since March 1996 (the date of the 
most recent VA medical evidence 
associated with the claims folder).  

2.  The RO should then arrange for the 
veteran to be afforded an appropriate VA 
examination to determine whether he has a 
fungal infection of the feet that is, at 
least as likely as not, related to 
service.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the record, including 
service medical records, and examination 
of the veteran, the examiner should 
provide a diagnosis for the veteran's 
current skin disorder of the feet, if 
any, and provide an opinion as to whether 
it is at least as likely as not that such 
skin disorder is related to and/or 
consistent with the diagnosis of syphilis 
in service, and/or the treatment (or lack 
thereof) of said disorder.  The examiner 
must explain the rationale for any 
opinion given, and should specifically 
comment on the July 2001 letter by the 
veteran's private physician..

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



